Case 5:19-cr-50033-TLB Document 152           Filed 08/20/21 Page 1 of 3 PageID #: 1170




                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS
                              FAYETTEVILLE DIVISION

UNITED STATES OF AMERICA                                                        PLAINTIFF

V.                           CASE NO. 5:19-CR-50033-TLB

JODY DOUGLAS DAVIS and
PHILLIP VINCENT RIDINGS                                                     DEFENDANTS

                                          ORDER

       The trial of Jody Douglas Davis and Phillip Vincent Ridings begins on August 23,

2021. Counsel represents Mr. Davis, and Mr. Ridings has opted to proceed pro se. At

the pretrial hearing held on August 16, the Court explained to Mr. Ridings the rules

governing his behavior as a pro se litigant, but the Court believes it will be helpful to

memorialize that guidance in writing. Thus, this Order sets forth the Court’s expectations

for Mr. Ridings during the trial and to the extent this Order differs from any instructions

provided at the pretrial hearing, this Order governs.

       In general, a special class of issues arises in joint trials where one party wishes to

proceed pro se and counsel represents the other defendant. In such situations, district

courts may minimize the potential prejudice to co-defendants by appointing standby

counsel, warning the pro se defendant that he will be held to the rules of law and evidence

and that he should refrain from speaking in the first person, and instructing the jury that

nothing the pro se defendant says in his “lawyer” role is evidence. See United States v.

Oglesby, 764 F.2d 1273, 1276 (7th Cir. 1985) (quoting United States v. Veteto, 701 F.2d

136, 139 (11th Cir. 1983)). Moreover, district courts may instruct the pro se defendant

that he should avoid reference to co-defendants in any opening or closing statements




                                             1
Case 5:19-cr-50033-TLB Document 152           Filed 08/20/21 Page 2 of 3 PageID #: 1171




without prior permission of the court. Id. The Court’s instructions to Mr. Ridings on these

points are provided below.

       First, the law, the Rules of Criminal Procedure, and the Rules of Evidence apply

to Mr. Ridings in the same manner as they would apply to any other litigant. In particular,

Mr. Ridings is advised to educate himself on the Rules of Evidence, especially Rules 401,

403, 602, 701, 801, 803, and 804. The Court will hold Mr. Ridings to all of the Rules of

Evidence, but these Rules are likely to have repeated applications. In the same vein, if

the Court sustains an objection to any of Mr. Ridings’s questions, he must move on and

not repeat that question.

       Second, if Mr. Ridings wishes to testify, he must take the stand and testify under

oath. He may not testify via opening or closing statements, or during his questioning of

other witnesses. Relatedly, if during opening arguments he wishes to refer to some fact

that only he knows about, he may not do so. However, if he anticipates that someone

else has personal knowledge and will testify to that fact, he may refer to it during opening

arguments. Additionally, in order to avoid the appearance that he is testifying during

arguments, Mr. Ridings must refer to himself in the third person during opening and

closing arguments.

       Third, the Court advises Mr. Ridings that when he delivers his opening and closing

arguments, he should avoid any remarks about or references to Mr. Davis. Mr. Ridings

could inadvertently prejudice Mr. Davis by such remarks, and Mr. Davis would be unable

to confront and cross-examine Mr. Ridings’s statements. To avoid this situation, if Mr.

Ridings feels it is necessary to refer to Mr. Davis in his opening or closing arguments, he

should first seek permission of the Court outside the presence of the jury.




                                             2
Case 5:19-cr-50033-TLB Document 152          Filed 08/20/21 Page 3 of 3 PageID #: 1172




      Fourth and finally, the Court observes that it has appointed Joe Alfaro as standby

counsel for Mr. Ridings. Both Mr. Alfaro and Mr. Ridings stated on the record at the

pretrial hearing that they understood Mr. Alfaro will participate in Mr. Ridings’s defense

only if Mr. Ridings decides that he can no longer proceed pro se. Prior to that decision,

they both understand that Mr. Alfaro will not participate in Mr. Ridings’s defense. The

Court will hold them both to that representation.

      IT IS SO ORDERED on this 20th day of August, 2021.



                                                /s/ Timothy L. Brooks
                                                TIMOTHY L. BROOKS
                                                UNITED STATES DISTRICT JUDGE




                                            3
